Citation Nr: 1428731	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968, including service in the Republic of Vietnam from September 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in May 2013; a transcript of the hearing is associated with the claims file.  In May 2013, the Veteran submitted additional evidence with a waiver of initial RO review.  

The United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  At the May 2013 hearing, the Veteran indicated that he was not seeking entitlement to TDIU, and such matter is therefore not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claim for an initial rating in excess of 10 percent for his service-connected coronary artery disease must be remanded for further development.  

A November 2010 Ischemic Heart Disease Disability Benefits Questionnaire by Dr. Kumar found that the Veteran's metabolic equivalent (MET) level was 3 to 5, and that his left ventricular ejection fraction was 56 percent.  In addition, on December 2010 VA examination, while the Veteran's MET was found to be 7 to 10, his left ventricular ejection fraction was again found to be 56 percent.  The most recent VA examination was conducted in September 2012.  The examiner found that the Veteran's MET level was 7 to 10, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging, and that his left ventricular ejection fraction was 55 percent.  At the May 2013 hearing, the Veteran testified, in essence, that the MET level found on September 2012 examination was inconsistent with his symptomatology and limitations due to his heart disease.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his coronary artery disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, this issue must be remanded.  

The Veteran receives treatment from the Providence VA Medical Center (VAMC).  The most recent treatment records associated with the claims file are from April 2013.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, physically or electronically, VA treatment records from the Providence, Rhode Island VAMC dated since April 2013.  
2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms and impairments stemming from his service-connected coronary artery disease, to include the nature, extent and severity of his symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  
3. After the above has been completed, the RO should schedule for an appropriate VA examination to determine the current severity of the Veteran's service-connected coronary artery disease.  The claims file should be made available and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  The examiner should explain the rationale for all opinions expressed.  
4. Then readjudicate the claim on appeal, specifically considering the MET level found by Dr. Kumar and the left ventricular ejection fraction findings noted above.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

